DETAILED ACTION
	Examiner acknowledges preliminary amendments dated 3/30/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1, 11, 13, 14 and 16 recite a conditional statement “if the temperature sensor comprises the second interface” and it’s unclear when such condition is met.  It is unclear if the first and second current output interfaces are delivered simultaneously or sequentially.   Furthermore, it is unclear when the temperature measuring circuit is in two-wire or three-wire configuration, therefore it’s indefinite.  Examiner suggests either removing conditional statement or positively claiming both current interfaces.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burmeister et al. (2008/0279255 hereinafter Burmeister).

Regarding claim 1, Burmeister teaches A temperature measuring circuit, comprising: 
a control unit (SR Fig, para 14), comprising a first current output interface (I1 Fig), a second current output interface (I2 Fig), a first input/output interface (L1 Fig), a second input/output interface (L2 Fig), and a third input/output interface (L3 Fig); 
wherein the first current output interface and the first input/output interface of the control unit are respectively electrically connected to a first interface of a temperature sensor (RS para 14, Fig); the second current output interface and the second input/output interface of the control unit are respectively electrically connected to a second interface of the temperature sensor if the temperature sensor comprises the second interface (para 14); and the third input/output interface of the control unit is electrically connected to a third interface of the temperature sensor (para 14).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 4, 5, 9, 10, 11, 12, 13, 14, 15, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Burmeister et al. (2008/0279255 hereinafter Burmeister) as applied to claim 1, further in view of Mitsui (2015/0198486 hereinafter Mitsui).
Regarding claim 2, Burmeister does not the control unit further comprises an output interface for outputting a differential signal sampling value between the first input/output interface and the third input/output interface; the temperature measuring circuit further comprises a temperature conversion unit capable of converting signal sampling value into a temperature, the temperature conversion unit being electrically connected to the output interface of the control unit.  
Mitsui teaches the control unit (para 22, 10 Fig 1) further comprises an output interface for outputting a differential signal sampling value between the first input/output interface and the third input/output interface (OPA Fig 1); the temperature measuring circuit further comprises a temperature conversion unit capable of converting signal sampling value into a temperature, the temperature conversion unit being electrically connected to the output interface of the control unit (ADC Fig 1).  
Therefore, it would have been obvious to one of ordinary skill in the art (POSITA) before the effective filing date of the claimed invention to include an output interface as taught by Mitsui for connecting to central control room.  
	Regarding claim 3, although Burmeister does not teach the control unit further comprises a positive internal reference output interface and a negative internal reference output interface, the negative internal reference output interface being grounded; the temperature measuring circuit further comprises a capacitor connected in series between the positive internal reference output interface and negative internal reference output interface.  However, microcontroller has various references voltage control inputs and it’s known to connect capacitors to reduce noise or stability is known to skill in the art.
	Therefore, it would have been obvious to one of ordinary skill in the art (POSITA) before the effective filing date of the claimed invention to include capacitors around voltage reference outputs to improve signal stability.

With respect to claim 4, although Burmeister does not teach the control unit further comprises a positive external reference input interface and a negative external reference input interface, the positive external reference input interface being electrically connected to the third input/output interface; 
the temperature measuring circuit further comprises a resistance network with an accuracy higher than a preset value, the resistance network being disposed on a connection line between the positive external reference input interface and the negative external reference input interface.  However, microcontroller has various references voltage control inputs and it’s known to connect capacitors to reduce noise or stability is known to skill in the art.  Furthermore, Burmeister teaches using various reference resistors (RR, UR Fig).  
	Therefore, it would have been obvious to one of ordinary skill in the art (POSITA) before the effective filing date of the claimed invention to include capacitors around voltage reference outputs to improve signal stability.
With respect to claim 5, Burmeister does not teach the first current output interface and the second current output interface of the control unit are constant current source interfaces.  Burmeister teaches two current interfaces (I1, I2 Fig).
Mitsu teaches the first current output interface and the second current output interface of the control unit are constant current source interfaces (para 10).
Therefore, it would have been obvious to one of ordinary skill in the art (POSITA) before the effective filing date of the claimed invention to include constant current sources as taught by Mitsui for measuring temperature of a resistive element.
Regarding claim 9, although Burmeister does not teach the control unit further comprises several other input/output interfaces than the first input/output interface, the second input/output interface, and the third input/output interface, the other input/output interfaces being electrically connected to other temperature sensors than the temperature sensor.  However, controller with multiple analog input and output devices are commercially available and known to one skilled in the art.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include more input/outputs, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (see MPEP 2144.04 (VI-B)).
Regarding claim 10, Burmeister teaches the temperature sensor is a (platinum) thermal resistance temperature sensor (temperature measuring transducer para 5).  
Official Notice is taken that platinum-based thermocouple is known temperature measuring transducer. Therefore, it would have been obvious to one of ordinary skill in the art (POSITA) before the effective filing date of the claimed invention to include platinum thermocouple since it’s an known alternative.

Regarding claims 11, 12, 14, 16, 17  Burmeister teaches a measuring device/method comprising controlling first current output interface and second current output interface of  control unit to respectively output currents of the same level (measured voltage level detects 2-wire or 3-wire configuration para 14, 18); detecting a differential signal between second input/output interface and third input/output interface of the control unit; if the differential signal is at a high level, determining that the temperature sensor through which the currents flows is a temperature sensor in a two-wire connection; if the differential signal is at a low level, determining that the temperature sensor through which the currents flows is a temperature sensor in a three-wire connection.  Burmeister teaches  memory (para 14); and4RO5604.DOCxPage 11Application No. Not Yet AssignedIn Reply to USPTO Correspondence of N/A a processor coupled to the memory, the processor configured to carry out the measuring method of a temperature measuring circuit based on instructions stored in the memory (program: para 14).  

However, Burmeister does not teach using same current inputs and differential signals between input/output interfaces and perform temperature conversion based on an outputted signal between input/output interfaces of the control unit.
Mitsu teaches using same current inputs (para 53) and differential signals between input/output interfaces (para 22, OPA, 10 Fig 1) and perform temperature conversion based on an outputted signal between input/output interfaces of the control unit (OPA Fig 1).

Therefore, it would have been obvious to one of ordinary skill in the art (POSITA) before the effective filing date of the claimed invention to include an output interface as taught by Mitsui for connecting to central control room.   Regarding detection module to detect differential signals, Mitsui teaches the controller detects differential inputs (OPA Fig 1).  Regarding determining module, Burmeister teaches using program on microprocessor to perform measurement and re-organizing programs as various modules are known to POSITA.

	Regarding claim 13, Burmeister teaches  memory (para 14); and4RO5604.DOCxPage 11Application No. Not Yet AssignedIn Reply to USPTO Correspondence of N/A a processor coupled to the memory, the processor configured to carry out the measuring method of a temperature measuring circuit based on instructions stored in the memory (program: para 14).  

 (measured voltage level detects 2-wire or 3-wire configuration para 14, 18); detecting a differential signal between second input/output interface and third input/output interface of the control unit; if the differential signal is at a high level, determining that the temperature sensor through which the currents flows is a temperature sensor in a two-wire connection; if the differential signal is at a low level, determining that the temperature sensor through which the currents flows is a temperature sensor in a three-wire connection.  
However, Burmeister does not teach using same current inputs and differential signals between input/output interfaces and perform temperature conversion based on an outputted signal between input/output interfaces of the control unit.
Mitsu teaches using same current inputs (para 53) and differential signals between input/output interfaces (para 22, OPA, 10 Fig 1) and perform temperature conversion based on an outputted signal between input/output interfaces of the control unit (OPA Fig 1).

Therefore, it would have been obvious to one of ordinary skill in the art (POSITA) before the effective filing date of the claimed invention to include an output interface as taught by Mitsui for connecting to central control room.  

With respect to claim 15, Burmeister teaches a temperature conversion module, configured to perform temperature conversion based on an outputted differential signal sampling value between the first input/output interface and the third input/output interface of the control unit; 
wherein the control module is configured to control the first current output interface of the control unit to provide an excitation current to the temperature sensor in a two-wire connection, (para 14) and control the first current output interface and the second current output interface of the control unit to provide two currents that are identical to each other to the temperature sensor in a three-wire connection (para 14, 16).

However, Burmeister does not teach a temperature conversion module, configured to perform temperature conversion based on an outputted differential signal sampling value between the first input/output interface and the third input/output interface of the control unit.
Mitsu teaches a temperature conversion module (ADC Fig 1), configured to perform temperature conversion based on an outputted differential signal sampling value between the first input/output interface and the third input/output interface of the control unit (para 53 interfaces (para 22, OPA, 10 Fig 1).
Therefore, it would have been obvious to one of ordinary skill in the art (POSITA) before the effective filing date of the claimed invention to include an output interface as taught by Mitsui for connecting to central control room.  

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Burmeister et al. (2008/0279255 hereinafter Burmeister) in view of Mitsui (2015/0198486 hereinafter Mitsui) as applied to claim 1, further in view Chao (JP 2011249771 attached foreign reference). 
Regarding claim 6, the combination (Burmeister modified by Mitsui) does not the control unit further comprises a constant current source and a configurable register; the first current output interface and the second current output interface of the control unit are respectively electrically connected to the constant current source, the constant current source being electrically connected to the configurable register, the configurable register outputting different control signals to the constant current source to excite the constant current source to output currents of different levels.  Burmeister and Mitsui teaches controllable/switchable current sources.
Chao teaches controlling current using registers (register 510 Fig 5B).
Therefore, it would have been obvious to one of ordinary skill in the art (POSITA) before the effective filing date of the claimed invention to include controllable registers as taught by Chao for reduction of noise. 

With respect to claim, 8 the combination does not teach the temperature measuring circuit further comprises a first filter capacitor electrically connected between the first input/output interface of the control unit and the ground; a second filter capacitor electrically connected between the second input/output interface and the ground; a third filter capacitor electrically connected the third input/output interface and the ground; a fourth capacitor electrically connected between the first input/output interface and the second input/output interface; and a fifth capacitor electrically connected between the first input/output interface and the third input/output interface.  
Chao teaches connected a filter capacitor (circuit line) with resistor and ground (Fig 3, 5B).  Furthermore, connecting capacitors at different configuration (series or parallel) to filter signals are known the one skilled in the art.
Therefore, it would have been obvious to one of ordinary skill in the art (POSITA) before the effective filing date of the claimed invention to include capacitors as taught by Chao to reduce noise and improve signal quality.  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Burmeister et al. (2008/0279255 hereinafter Burmeister) in view of Chao (JP 2011249771 attached foreign reference). 

With respect to claim, 7 Burmeister does not teach the temperature measuring circuit further comprises a first filter capacitor electrically connected between the first input/output interface of the control unit and the ground; a second filter capacitor electrically connected between the second input/output interface and the ground; a third filter capacitor electrically connected the third input/output interface and the ground; a fourth capacitor electrically connected between the first input/output interface and the second input/output interface; and a fifth capacitor electrically connected between the first input/output interface and the third input/output interface.  
Chao teaches connected a filter capacitor with resistor and ground (Fig 3, 5B).  Furthermore, connecting capacitors at different configuration (series or parallel) to filter signals are known the one skilled in the art.
Therefore, it would have been obvious to one of ordinary skill in the art (POSITA) before the effective filing date of the claimed invention to include capacitors as taught by Chao to reduce noise and improve signal quality.  

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIR UDDIN AHMED whose telephone number is (571)270-3403. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nasir U. Ahmed/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855